Order entered September 16, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00087-CV

              ANGELINA ARREDONDO, ET AL., Appellants

                                      V.

           ALL SAINTS MEDICAL CENTER, ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-07257

                                   ORDER

      Before the Court is appellee John Timothy Tracy, M.D.’s September 14,

2020 unopposed motion for extension of time to file his brief. We GRANT the

motion and ORDER the brief be filed no later than October 16, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE